       Case 2:21-cv-01036-JAM-AC Document 7 Filed 07/30/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LINDA ROSS EXPOSE,                                No. 2:21-cv-1036 JAM AC
12                       Plaintiff,
13           v.                                         ORDER
14    U.S. BANK NATIONAL ASSOCIATION,
15                       Defendant.
16

17          Plaintiff proceeds in this action in pro per. The matter was referred to a United States

18   Magistrate Judge pursuant to Local Rule 302(c)(21).

19          On June 17, 2021, the magistrate judge filed findings and recommendations herein which

20   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

21   and recommendations were to be filed within twenty-one days. ECF No. 3. On June 28, 2021,

22   plaintiff filed objections to the findings and recommendations. ECF No. 4.

23          The court has reviewed the file and finds the findings and recommendations to be

24   supported by the record and by the magistrate judge’s analysis.

25   ///

26   ///

27   ///

28   ///
                                                       1
      Case 2:21-cv-01036-JAM-AC Document 7 Filed 07/30/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed June 17, 2021, are adopted in full; and
 3          2. Plaintiff’s request to proceed in forma pauperis (ECF No. 2) is GRANTED but that the
 4   complaint (ECF No. 1) is DISMISSED with prejudice because the court lacks jurisdiction and
 5   because it is duplicative of another case pending in this district.
 6

 7
     DATED: July 29, 2021                             /s/ John A. Mendez
 8
                                                      THE HONORABLE JOHN A. MENDEZ
 9                                                    UNITED STATES DISTRICT COURT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
